DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-9 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gurries et al. US 2015/0137741 in view of Eto US 2009/0121685, Umetsu et al. US 5,408,170 and Wei 2017/0187199.

Regarding claim 1, Gurries teaches: A method for charging a battery comprising: 
measuring temperature of interior component of the charger; (Fig 1I #14 Par 0066 “With reference to FIGS. 1A-1R, one or more temperature sensors (identified therein as temperature sensor(s) 14), for example, one or more thermistors, solid-state sensors (for example, proportional to absolute temperature type) and/or thermocouples, are employed to measure or detect the temperature of, for example, one or more (or all) of charge circuits 12a”)
measuring the output voltage of the charger; (Fig 1I #18 Par 0104 “ the triggerable event may be determined by control circuitry 16 which may, in response to determining such event, acquire or sample data from temperature sensors 14. In another embodiment, the triggerable event may be determined by monitor circuitry 18 (for example, a measured change (which may exceed a predetermined range or threshold (for example, greater or less than a predetermined range)) in current and/or voltage output by one or more (or all) of charge circuits 12a”)
measuring the output current of the charger; (Fig 1I #18 Par 0104 “ the triggerable event may be determined by control circuitry 16 which may, in response to determining such event, acquire or sample data from temperature sensors 14. In another embodiment, the triggerable event may be determined by monitor circuitry 18 (for example, a measured change (which may exceed a predetermined range or threshold (for example, greater or less than a predetermined range)) in current and/or voltage output by one or more (or all) of charge circuits 12a”)
checking whether the temperature of the interior of the charger is greater than or equal to a preset temperature value and lasts for a first period of time, if the temperature of the interior of 
(Temperature is monitored for a time period and if less than threshold changing circuit is adjusted. Par 0009 “ The control circuitry may assess or evaluate the temperature data--for example, the control circuitry may determine, assess and/or evaluate whether such data of one or more (or all) of the charge circuits is/are greater than a first predetermined value (for example, an upper limit), less than a second predetermined value (for example, a lower limit), outside of one or more predetermined ranges and/or differences between the temperature data associated with the two or more charge circuits of the charging circuitry exceed one or more predetermined values or ranges (collectively hereinafter "out-of-specification"). That is, in those instances when control circuitry determines such temperature data are/is (hereinafter, in this context, collectively "is") out-of-specification--for example, the operating temperature of one or more of the charge circuits exceeds a predetermined value and differences between the temperature data associated with the two or more charge circuits of the charging circuitry exceed one or more predetermined values, the control circuitry may control such charging circuit(s) to adjust one or more operating characteristics of the charge circuits. In one embodiment, the control circuitry may adjust the operating characteristics of the charging circuit(s) having operating temperature(s) that exceed(s) a predetermined value--for example, reduce the charging signal output of such charging circuit(s) by a predetermined percentage--which, in one embodiment, may be determined based on an amount such temperature data is out-of-specification in relation to the associated charging circuit(s)--in order to adjust the operating temperature of such charging circuit(s).”; 
Temperature lasting for a period of time. Par 0092 “the temperature increase during a charging operation does not exceed a predetermined level or range (which may be time dependent”; and 
Stop charging for a period of time. Par 0038 “the duration and/or timing of the rest periods may vary within the packet (and are programmable and/or controllable) and/or, in addition”
checking whether the output voltage of the charger is less than a first threshold voltage and lasts for a third period of time, if the output voltage of the charger is less than the first threshold voltage and lasts for the third period of time then charge the battery; (Par 0104 “In another embodiment, the triggerable event may be determined by monitor circuitry 18 (for example, a measured change (which may exceed a predetermined range or threshold (for example, greater or less than a predetermined range)) in current and/or voltage output by one or more (or all) of charge circuits 12a.”)

Even though Gurries teaches:
measuring temperature, if the temperature of the interior of the charger is greater than or equal, and first and second periods of time and adjusting charging power as noted above. 
Gurries does not explicitly teach:
stop charging the battery.
Eto teaches:
stop charging the battery (Par 0017 “the first temperature monitoring unit may monitor the device temperature each time the predetermined period of time monitored by the timer passes;…..may stop supply of the charging electric current when the device temperature is higher than or equal to the first set temperature.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the adjusting of the charger taught by Gurries to have stop charging the battery taught by Eto for the purpose of restraining degradation of the battery. (Refer to 0008)

Even though Gurries teaches:
checking whether the output voltage of the charger is a first threshold voltage and lasts for a third period of time, if the output voltage of the charger the first threshold voltage and lasts for the third period of time then charge the battery. (Par 0104 “In another embodiment, the triggerable event may be determined by monitor circuitry 18 (for example, a measured change (which may exceed a predetermined range or threshold (for example, greater or less than a predetermined range)) in current and/or voltage output by one or more (or all) of charge circuits 12a.”)
Gurries does not explicitly teach:
checking whether the output voltage of the charger is less than a first threshold voltage, if the output voltage of the charger is less than the first threshold voltage then charge the battery by a constant current charging mode with a first fixed current value.
Umetsu teaches:
checking whether the output voltage of the charger is less than a first threshold voltage, if the output voltage of the charger is less than the first threshold voltage then charge the battery by a constant current charging mode with a first fixed current value;. (Col 2 lines 20-25 “a charging equipment to which a secondary battery is loaded, includes output control means for controlling a charging operation such that a constant-current charging is carried out for a voltage below a predetermined voltage and a constant-voltage charging is carried out for a voltage above the predetermined voltage,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging in a period of time taught by Gurries to have a constant current charging mode with a first fixed current value taught by Umetsu for the purpose of the detection of the termination of the charging can be facilitated, and the accuracy of the detection can be improved. In addition, a charging operation can be easily performed, and no dispersion occurs in charging capacity. (Refer to Col 3 lines 20-30)

Gurries does not explicitly teach:
checking 
whether the output current of the charger is less than a first preset current value and lasts for a fifth period of time, if the output current of the charger is less than the first preset current value and lasts for the fifth period of time then the charger enters into a floating charging detection process.  
Wei teaches:
checking whether the output current of the charger is less than a first preset current value, if the output current of the charger is less than the first preset current value and lasts for the fifth period of time then the charger enters into a floating charging detection process.  (Par 0080 “if the charge current (provided via charge signal 13A) is below a threshold, I.sub.low, indicating that the charge or output current is below a threshold, controller 19 may cause the charging cycle to change, for instance, for charging to stop and/or for charging to stop and a float charge mode to start”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging current that last for a time period taught by Wei to have charger enters into a floating charging detection process taught by Wei for the purpose of  charging batteries (e.g., power path battery charging), while having the capability of accommodating supply current/power limits and/or providing power to loads/circuits in the event of supply loss or lack of sufficient capacity to power loads/circuits, . (Refer to Par 0017)

Regarding claim 3, Gurries teaches:
wherein the charger circuit comprising: 
a power conversion unit (Par 0042 “an exemplary DC-DC converter); and 
a charging control circuit electrically coupled to the power conversion unit (Par 0042 “an exemplary DC-DC converter of an exemplary charging circuit”), 
wherein the charging control circuit includes: 
a switching circuit (Fig 1F 12b Switches included in 12a charging circuit); 
a microcontroller unit electrically connected to the switching circuit (Fig 1F control circuitry connected to 12b Switches); and  
a constant current/constant voltage loop electrically connected to the microcontroller unit (Par 0035 “FIG. 2A illustrates current and voltage of a battery/cell as a function of time illustrating the conventional charging method known as constant-current, constant-voltage (CCCV); notably, a conventional method to charge a rechargeable battery”), 
wherein the charging control circuit is arranged for providing a battery electrically connected to it and utilizes the power conversion unit to manage a charging control for the battery (Par 0043 “ controlling the output current of the charging circuit(s) wherein when the measured temperature(s) is/are within-specification, one or more adjustments may be made to the output current of the charging circuit(s) (in order, for example, to increase the output current applied to the battery/cell) provided, however, the output current of the charge circuits does not exceed a given output level (for example, a maximum output current to be applied to the battery/cell)”); and 
wherein the microcontroller unit can detect the charger's output voltage, output current, and temperature of its internal component for adjusting its charging procedure (Fig 1I #16 detecting #14 temperature and 18 voltage and current).  

Regarding claim 4, Even though Gurries teaches:
preset temperature as noted above. 
Gurries does not explicitly teach:
wherein the preset temperature value is 100 °C.  
However it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify temperature taught by Gurries to be 100 °C since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 5, Even though Gurries teaches:
time periods as noted above.
Gurries does not explicitly teach:
wherein the first period of time is 3 seconds, 
the second period of time is 1 minute, 
the third period of time is 1 second, 
the fourth period of time is 1 second, and 
the fifth period of time is 1 minutes.  
However it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify time periods taught by Gurries to be minutes and seconds since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

  Regarding claim 7, Even though Gurries teaches:
voltage thresholds as noted above. 
Gurries does not explicitly teach:
wherein the first threshold voltage is 25 volts, and the second threshold voltage is 29.6 volts.  
however it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify voltage thresholds taught by Gurries to be voltages of 25 volts and 29.6 volts since it has been held that discovering an optimum value of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 8, Even though Gurries teaches:
fixed current values as noted above. 
Gurries does not explicitly teach:
wherein the first fixed current value is 2.5 A, the second fixed current value is 2 A, and the first preset current value is 800 mA.  
However it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify fixed current values taught by Gurries to be 2.5 A and 2A since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 2, 6 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Gurries et al. US 2015/0137741 in view of Eto US 2009/0121685, Umetsu et al. US 5,408,170 and Wei 2017/0187199 as applied to claim 1 above, and further in view of Rizzo US 2011/0057624 and Yamashita 2008/0094036.

Regarding claim 2, Gurries does not explicitly teach:
wherein the floating charging detection process comprising: 

Rizzo teaches:
wherein the floating charging detection process comprising: 
checking whether the output current of the charger is less than a second preset current value and lasts for a sixth period of time (voltage drop is indicative to current reduced pass a preset value. Par 0038 “the current remains substantially constant if the first voltage is greater than about 17.4 volts. In various other exemplary embodiments, the current may decrease or be decreased if the first voltage is less than about 17.4 volts.”), if the output current of the charger is less than a second predetermined current value and lasts for the sixth period of time then the charger switches into a floating charging mode from the constant voltage charging mode through operating the charger's circuit (Fig 7B #207 constant voltage 14.8 #209 for time period. then switching to Fig 7C #214 floating charging mode. Par 0057 “a substantially constant voltage of approximately 14.8 volts is applied to the battery.” Par 0054 “the float charge process provides a voltage of between about 13.5 volts and about 13.8 volts at a current between about 0.5 amps to about 1 amp. The float charge process may not have a time limit and may be continued indefinitely until the battery is disconnected from the charger.”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging method taught by Gurries to Rizzo for the purpose of charging safely. (Refer to Par 0006)

Gurries does not explicitly teach:
checking whether the output current of the charger is less than a third preset current value and lasts for a seventh period of time, if the output current of the charger is less than the third preset current value and lasts for the seventh period of time, the charger switches to operate at stopping charging mode from the constant voltage charging mode, and then ends the charging procedure, otherwise the charger goes back to perform the floating charging detection process..
Yamashita teaches:
checking whether the output current of the charger is less than a third preset current value and lasts for a seventh period of time, if the output current of the charger is less than the third preset current value and lasts for the seventh period of time, the charger switches to operate at stopping charging mode from the constant voltage charging mode, and then ends the charging procedure, otherwise the charger goes back to perform the floating charging detection process. (Par 0027 “current is detected at a predetermined period, and the charge process stops when it is continuously counted to a predetermined number of times that the detected current is not greater than a predetermined value”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify method for charging taught by Gurries to have the charger switches to operate at stopping charging mode taught by Yamashita for the purpose of stop charging when complete. (Refer to Par 0027)

  Regarding claim 6, Even though Gurries teaches:
time periods as noted above.
Gurries does not explicitly teach:
wherein the sixth period of time is 1 second, and the seventh period of time is 300 microseconds.  
However it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify time periods taught by Gurries to be microseconds and seconds since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

  Regarding claim 9, Even though Gurries teaches:
fixed current values as noted above. 
Gurries does not explicitly teach:
wherein the first fixed current value is 2.5 A, the second fixed current value is 2 A, and the first preset current value is 800 mA.  
However it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify fixed current values taught by Gurries to have 2.5A, 2A and 800mA since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hotta US 5,686,812, Yoo US 2003/0071599, Hussain et al. US 2007/0188134.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859